DETAILED ACTION
This action is in response to the RCE received 09/09/2022, in which claims 1, 12 and 157 have been amended and claims 1-17 are pending and ready for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2022 has been entered. 
Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current rejection and the new limitations of the amended claims which had not been previously addressed. See the updated rejection below citing a new combination of references to address the amended claims.
Claim Interpretation
Applicants’ define a “food grade type acid” as having the formula HOOC-R1-COOH with R1 a bivalent (organic) group comprising between C2-C6 carbon atoms (instant spec [0045]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,102,746 (hereinafter “Goldberg”) in view of  Simple Coupling Chemistry Linking Carboxyl-Containing Organic Molecules to Silicon Oxide Surfaces under Acidic Conditions; Sebastian W. Schmidt, Timo Christ, Christian Glockner, Martin K. Beyer, and Hauke Clausen-Schaumann; Langmuir 2010 26 (19), 15333-15338 (hereinafter “Schmidt”) and US 2008/0237134 A1 (hereinafter “Chang”) and US 2009/0192297 (hereinafter “Yoshida”).
Regarding claim 1-3 and 5-8 Goldberg discloses a method of functionalizing a porous membrane, wherein the porous membrane comprises: 
a porous matrix formed of PVC (i.e. a thermoplastic polymer material); and 
inorganic filler particles (HiSil 233 precipitated hydrated silica) embedded in the porous matrix, the inorganic filler particles having an accessible surface comprising nucleophilic groups comprising hydroxyl groups (i.e. silanol (SiOH) groups) which are inherent to the silica surface) bonded to the inorganic filler particles (Example 1);
wherein the method comprises bringing the inorganic filler particles (1) first in contact with a gamma-aminopropyltriethoxysilane solution to impart amine groups on the surface of the silica particles (Example 2) and then (2) in contact with succinic anhydride to produce a pendant carboxyl group to obtain a carboxylic acid functionalized membrane (C8/L11-33).
Goldberg does not disclose (1) the inorganic particles are brought into contact with an aqueous solution of the succinic anhydride at a pH equal to or smaller than 3.5, preferably between 2 and 3.5, when the inorganic particles’ accessible surface comprises hydroxyl groups; or (2) the membrane has a density of at least 0.1 mmol carboxylic acid groups per gram of membrane; or (3) wherein the porous membrane has a surface area of 150 m2/g to 800 m2/g.
However, with regard to (1), Schmidt discloses multiple means of linking carboxyl containing organic molecules to silicon oxide surfaces, where it is shown that the acid-catalyzed ester condensation between a carboxylic acid group in organic molecule being attached and a free silanol group on the surface of the silica surface i.e. performed at a pH of 2 in an aqueous solution (Scheme 3, and Sec. Sample Preparation), is an alternative to a two-step process of first reacting the silica surface with a silane to provide amine groups of the surface of the silica which then react with the carboxylic acid group in organic molecule (Scheme 1, i.e. like that used in Goldberg); see also Conclusions, Abstract.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Goldberg by substituting for the two step method of first reacting the silica silanol surface with an amino-silane and then the carboxylic acid comprising succinic anhydride for a one step method of directly reacting the silica silanol surface with the carboxylic acid comprising succinic anhydride in an aqueous solution at a pH of 2 as disclosed by Schmidt because they are known alternative means to attach a carboxyl containing organic molecules to silicon oxide surfaces which would have been obvious substitutions.
With regard to (2) the density of carboxylic acid groups, Chang discloses functionalized silica substrate for capture and release of microbe particles (Abstract), i.e. similar silica particles having a functional group attached to them which interacts with fluid being treated by contacting it with the silica [0027]-[0028], wherein it is specifically disclosed that the density of the functional groups is optimized for efficient interaction/capture of the target material in the fluid [0031]. 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Goldberg in view of Schmidt by adjusting the density of the functional groups attached the silica particles as disclosed by Chang in order to optimize the efficiency of the interaction of the functional groups on the silica with target material in the fluid [0031]. While no particular value is given in mmol/gram, it would have been obvious for one of skill in the art to try a wide range of densities including within that claimed, through routine experimentation, to establish the optimum value; where it is specifically noted that there is no upper bound to the range claimed, and no criticality or unexpected results have been established for the range claimed. 
With regard to (3) the surface area of the porous membrane, Goldberg does not particularly limit the surfaced area and discloses it is “a relatively large surface area, typically on the order of about 80 M2/g”, Yoshida discloses a similar porous membrane for biomolecule (enzyme) immobilization, wherein the membrane may have a surface area of 1-1000 m2/g ([0016], [0060], to provide a large surface area so that the amount of immobilized enzyme can be increased to provide higher sensitivity i.e. to a sensor application [0124], or higher throughput i.e. to a fuel cell application[0141].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Goldberg in view of Schmidt and Chang by adjusting the surface area of membrane to 1-1000 m2/g as disclosed by Yoshida to provide a large surface area so that the amount of immobilized enzyme can be increased to provide higher sensitivity i.e. to a sensor application [0124], or higher throughput i.e. to a fuel cell application [0141].
Regarding claim 4 Goldberg in view of Schmidt, Chang and Yoshida discloses the method of claim 1, wherein no alternative temperature or pressure is listed in the process of Schmidt (Sample Preparation section), and thus it is obvious to perform the reaction at STP, i.e. room temperature and atmospheric pressure. 
Regarding claim 10 Goldberg in view of Schmidt, Chang and Yoshida discloses the method of claim 1, wherein the step of bringing the inorganic filler particles in contact with the aqueous solution is performed by bringing the porous membrane in contact with the aqueous solution (Goldberg  Example 2, and C8/L11-33).
Regarding claim 11 Goldberg in view of Schmidt, Chang and Yoshida discloses the method of claim 1, but does not specifically disclose the aqueous solution is saturated with the carboxylic acid and/or the anhydride thereof. However, as it is a reactant in the bonding chemical reaction, the concentration of the reactant would obviously effect the results of the chemical reaction and thus the concentration of the carboxylic acid in the aqueous solution is a result effective variable.   See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate concentration of the carboxylic acid in the aqueous solution, including those within the scope of the present claims, so as to produce desired end results.
Regarding claim 12-14 Goldberg in view of Schmidt, Chang and Yoshida discloses the functionalized membrane formed by the combined method as detailed in the rejection of claim 1 (incorporated herein), which would comprise after formation a porous matrix formed of a thermoplastic polymer material (PVC) and inorganic filler particles (silica) embedded in the porous matrix, the inorganic filler particles having an accessible surface, wherein the accessible surface comprises carboxylic acid groups bonded to the inorganic filler particles, wherein the carboxylic acid groups form covalent bonds with the inorganic filler particles, wherein the covalent bonds are according to one formula of a group consisting of Si-O-CO-R1-COOH, wherein R1 is a bivalent group comprising between 2 carbon atoms (i.e. from succinic anhydride). 

Claims 9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view of Schmidt, Chang and Yoshida further in view of Yuan-Ting Zhu, Xiao-Yun Ren, Yi-Ming Liu, Ying Wei, Lin-Sen Qing, Xun Liao, Covalent immobilization of porcine pancreatic lipase on carboxyl-activated magnetic nanoparticles: Characterization and application for enzymatic inhibition assays, Materials Science and Engineering: C, Volume 38, 2014, Pages 278-285 (hereinafter “Zhu” as provided with the IDS dated 09/08/2020).
Regarding claim 9 Goldberg in view of Schmidt, Chang and Yoshida discloses the method of claim 1, but does not disclose esterifying a carboxylic acid group of the carboxylic acid functionalized membrane to obtain a carboxylate ester activated membrane. 
However Zhu discloses preparation of a carboxylic acid surface modified silica particle (2.3. Preparation and characterization of magnetic nanoparticles covered with carboxyl groups) and then reacting the carboxylic acid functional groups of the silica surface with N-hydroxysuccinimide to create a surface with an active ester (2.4. PPL immobilization) for better immobilizing biomolecules, i.e. porcine pancreatic lipase (Conclusions).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Goldberg in view of Schmidt, Chang and Yoshida by additionally reacting the carboxylic acid functional groups of the silica surface with N-hydroxysuccinimide to create a surface with an active ester as disclosed by Zhu because this produces a surface which stability binds further biomolecules, which and thus will allow for their removal.
Regarding claim 15 Goldberg in view of Schmidt, Chang, Yoshida and Zhu discloses the functionalized/activated membrane formed by the combined method as detailed in the rejection of claim 9 (incorporated herein), which would comprise after formation a porous matrix formed of a thermoplastic polymer material (PVC) and inorganic filler particles (silica) embedded in the porous matrix, the inorganic filler particles having an accessible surface, wherein the accessible surface comprises carboxylic acid N-hydroxysuccinimide ester groups bonded to the inorganic filler particles (Schmidt Scheme 3 in combination with Zhu Fig. 1). 
Regarding claim 16-17 Goldberg in view of Schmidt, Chang, Yoshida and Zhu discloses the activated membrane of claim 15, wherein the inorganic filler particles are silica, and comprising the carboxylic acid N-hydroxysuccinimide ester groups forming bonds with the silica particles according to the formula Si-O-CO-R1- COOR4, wherein COOR4 represents the carboxylic acid N-hydroxysuccinimide ester group and R1 represents a bivalent group comprising 2 carbon atoms (i.e. from the succinic anhydride); (Schmidt Scheme 3 in combination with Zhu Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773